DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a shift register unit, comprising a first input circuit, an output circuit, a first control circuit, a first reset circuit, a second input circuit, a transmission circuit, and a storage circuit; wherein the first input circuit is configured to control a level of a first node in response to a first input signal, the output circuit is configured to provide an output signal at an output terminal under control of the level of the first node, the first control circuit is configured to control a level of a second node under control of the level of the first node, the first reset circuit is configured to reset the first node and the output terminal under control of the level of the second node, the second input circuit is configured to control a level of a third node in response to a selection control signal, the transmission circuit is configured to control the level of the first node according to the level of the third node, and the storage circuit is electrically connected to the second node, and is configured to stabilize the level of the second node.  The closest prior art Li et al. (US 2020/0135286) discloses wherein the first input circuit is configured to control a level of a first node in response to a first input signal, the output circuit is configured to provide an output signal at an output terminal under control of the level of the first node, the first control circuit (third node control circuit) is configured to control a level of a second node under control of the level of the first node, the first reset circuit is configured to reset the first node and the output terminal under control of the level of the second node.  However, Li et al. fails to disclose the limitations of the second input circuit is configured to control a level of a third node in response to a selection control signal, the transmission circuit is configured to control the level of the first node according to the level of the third node, and the storage circuit is electrically connected to the second node, and is configured to stabilize the level of the second node.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628